UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4222


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NELSON ADIBE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:18-cr-00339-RDB-1)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Brent E. Newton, Gaithersburg, Maryland, for Appellant. Zachary Byrne Stendig,
Assistant United States Attorney, Annie Meredith McGuire, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nelson Adibe appeals the 87-month sentence imposed following his guilty plea to

conspiracy to distribute and possess with intent to distribute 400 grams or more of fentanyl,

in violation of 21 U.S.C. § 846. On appeal, Adibe argues that that the sentencing court

erred by failing to pronounce a discretionary condition of his supervised release and in

significantly expanding in the written judgment some of the standard conditions that were

orally pronounced. The Government, conceding that the sentencing court erred by failing

to pronounce one of the discretionary conditions of supervised release, has moved to

partially vacate Adibe’s sentence and remand for limited resentencing. Adibe opposes the

Government’s motion, arguing that he is entitled to a full resentencing pursuant to this

court’s decisions in United States v. Rogers, 961 F.3d 291 (4th Cir. 2020), and United

States v. Singletary, 984 F.3d 341 (4th Cir. 2021).

       We review de novo whether the sentence imposed in the written judgment is

consistent with the district court’s oral pronouncement of the sentence. Rogers, 961 F.3d

at 296. As the parties agree, the district court’s exclusion of one of the discretionary

conditions from its oral pronouncement was error, as “all non-mandatory conditions of

supervised release must be announced at a defendant’s sentencing hearing,” either directly

or through express incorporation by reference. Id. at 296; see id. at 299-300. Contrary to

the Government’s request for a limited remand, we recently clarified that the appropriate




                                             2
remedy for such Rogers error is to vacate the sentence and remand for a full resentencing. *

See Singletary, 984 F.3d at 346 & n.4.

       Accordingly, we deny the Government’s motion for a limited remand, vacate

Adibe’s sentence, and remand for resentencing. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
          Adibe also argues that, in the written judgment, the district court impermissibly
expanded certain standard conditions that were orally pronounced. We need not determine
at this juncture whether the district court’s statements with respect to these conditions were
sufficient to satisfy its pronouncement obligations under Rogers, as vacatur and
resentencing are required in any event. See Singletary, 984 F.3d at 346-47 (declining to
consider additional challenges to “now-vacated supervised-release sentence”).

                                              3